PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/767,772
Filing Date: 14 Feb 2013
Appellant(s): BJORNDAHL et al.



__________________
Louis Yang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 07, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 14, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim 27 rejected under 35 U.S.C. § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1-16 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ashbaugh (US Patent Publication 2009/0313116) in view of Von Wolfsheild (US Patent Publication 2009/0070209) in further view of Kumar (US Patent Publication 2011/0208597).


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim 27, “editing the script code file of the publisher server based on communications of the ad-affiliated server in connection with the publisher server” rejected under 35 U.S.C. § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1-16 and 26-28 rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

(2) Response to Argument
	As per Appellant’s arguments filed on June 7, 2022:
The rejections should be sustained because the rejections stand on their own and Appellant’s arguments are not persuasive.

A.         Appellant argues, in regards to the 35 U.S.C. § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection that the limitation “determining a subsequent set of advertisers associated with the electronic form based on the edited script file,” is supported by paragraphs [0032] and [0034-0045] of Appellant’s specification. (Appellant brief p 10).  
	Examiner respectfully disagrees.  Appellant’s original disclosure clearly has no support for determining a subsequent set of advertisers that is based on an edited script file; neither does the proffered paragraphs provide a description of how a determination of a subsequent set of advertisers is made based on an edited script file.  The MPEP provides that subject matter of a claim need not be described in haec verba.  But, if a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  MPEP § 2163.02.  Appellant admittingly states that “[a]lthough not explicitly stated, a POSITA would therefore understand that a subsequent set of advertisers could be determined if the JS file were edited” (emphasis added) (Appellant brief p 10).  
	Since, the paragraphs proffered to support removal of the rejection do not describe the limitation as claimed and these are not the original claims, the limitation is directed to new matter because it is not a mere inference but a positively claimed step not described by the original disclosure as filed.  Therefore, the 35 U.S.C. § 112 rejection should be sustained.

B.         Appellant argues, in regards to the 35 U.S.C. § 103 rejection that the references fail to teach or suggest “each of the determined set of advertisers being selected by the ad-affiliated server for having a date-based advertising campaign with contextual advertisements that are targeted by the advertiser of the determined set of advertisers far display based on the date input in the user-input field.”  Specifically, because the Kumar reference “describes using date inputs to book a hotel stay within the dates, not using date inputs as part of a "date-based advertising campaign".” And that “date inputs in Kumar are not used as keywords to search for advertisements, as in Von Wolfsheild.  lnstead, Kumar's dates are entered in an interface that is only displayed after an advertisement is searched.” (Appellant brief p 17).
	Examiner respectfully disagrees.  As a first matter, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Notwithstanding, Ashbaugh discloses receiving an updated set of advertisers, in that during the Format & Respond step, the response may vary based on the criteria arriving with the request. For example, the exchange controller may respond with a frame generation set to deliver advertising or other content, a list of advertisers in its inventory either formatted or otherwise for later rendering in a frame originated by a Metasearch Engine; Ashbaugh [0082]; and that its metasearch system rendered document within each frame or iframe will contain clickable features and when clicked by a user, the browser will initiate a related http request containing the SRC URL of advertising content to be rendered within the current frame, or be rendered developing an entirely distinct new window for presentation of the advertiser's content.  Ashbaugh [0091].  Von Wolfsheild discloses that targeted advertisements are displayed based on a user input, and also, dynamically updating the set of advertisers in real time as the user-input is changed, in that, “data provided by the user into the input field is parsed by the remote server, and a plurality of advertisements are presented to the user based on the user input.” Von Wolfsheild [0075].  Which is in accord with Appellant’s specification that advertisements and advertisers are interchangeable as stated “step 208, the existing contextual advertisements (i.e., existing set of advertisers) are dynamically updated according to the determined set of advertisers returned from the ad-affiliated server 110.”  Appellant’s specification [0044].  
	Kumar in combination is merely used to teach an advertising campaign with targeting parameter including an input date field, in that its advertisement submission server generates an advertisement submission web page that enables an advertiser to specify information that defines a given advertisement (i.e. an advertising campaign) Kumar [0021]; the advertisement submission web page 300 includes various fields and other items that may be implemented on a single web page, (i.e. fields targeted by the advertiser). Although certain fields and/or items are shown, it is to be understood that other fields and items may also be included; Kumar [0022]; also, a template field (see Kumar Fig. 3) enables the advertiser to select a pre-configured template of a selected interface type. The interactive interface template may define input fields to enable a user to provide information, for example, date fields for specifying the dates of stay at a hotel (i.e. contextual advertising) Kumar [0029].  One of ordinary skill in the arts would have found it obvious to combine Kumar’s disclosure with that of Ashbaugh and Von Wolfsheild as all of the references describe an advertising interface/electronic form executed by script code using different aspects of commonly known features that comport to Appellant’s claims.  There is no teaching away in any of the references from the invention and their combination results in no fundamental change in the scope of any of the references.  Moreover, each feature operates the same whether singularly or in combination and does not yield any unforeseen, new, novel, or unexpected results.  Since the elements of the claimed invention is merely a combination of known elements; and in the combination each element disclosed by Ashbaugh, Von Wolfsheild and Kumar would perform the same functionality as they do separately, it would be reasonable to conclude that their resulting combination would be predictable, (i.e., updating a set of advertisers/advertisements based on a date input in an input field).  Accordingly, the claimed invention is obvious over Ashbaugh, Von Wolfsheild and Kumar.  


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/E CARVALHO/
Primary Examiner 3622                                                                                                                                                                                                      
Conferees:
/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622                                                                                                                                                                                                        
/SUE LAO/
Primary Examiner                                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.